DETAILED ACTION
Claim 1-3 are pending. Claim 1 is considered in this Office action, with Claims 2-3 being Non-Elected without traverse.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election without traverse of the non-elected Claims in the reply filed on 6/11/2021 is acknowledged.

Pro Se Information
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed at a “all steps that together enable the creation and management of repositories …”. There is nothing in the specification that states what these steps would be. This needs to be claimed and the Specification is absent these details, other than what functions they perform. For instance these steps could be done in any manner and this is not defined in the specification.  The Specification states:  
“f. Intrepid provides a structured repository for arbitrary personal and business data of 
consumers.”

	Which shows no description as to what this may be, other than an intrepid might perform these steps. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, 
	This goes the same for each of the steps of:
“all steps that enable the secure and rapid transmittal of such structured data from a consumer's device to the receiving merchant of their choice; 
all steps that enable the creation and deployment of tools that enable the easy and rapid installation of Intrepid receiving software on Intrepid receiving site; 
all steps being applicable to user devices, computers, laptops, and smart mobile phones; transmittal and storage of Intrepid meta data to enhance understanding and promote usage”
	As Applicant’s specification does not describe what these steps would be.
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
The second paragraph of 35 USC 112 requires a claim to particularly point out and distinctly claim the subject matter which the appellant regards as his invention. However, the “invention” referred to in the second paragraph of 35 USC 112 is also subject to the requirements of 35 USC 101. This section of the statute requires that in order to be patentable the invention must be a “new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof” A claim intended to embrace or overlap two different statutory classes of invention set forth in 35 USC 101 is precluded by the express language of 35 USC 101 which is drafted so as to set forth the statutory classes 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 1 recites the limitations of:
all steps that together enable the creation and management of repositories of structured personal and business data for individual consumers and users; 
XML vocabularies that create structure around personal and business data belonging to users; 
creating well defined instances (Intrepids) that encapsulate this structured data; 
naming schemes that enable users to store and retrieve the said Intrepids easily on their own devices; 
all steps that enable the secure and rapid transmittal of such structured data from a consumer's device to the receiving merchant of their choice; 
all steps that enable the creation and deployment of tools that enable the easy and rapid installation of Intrepid receiving software on Intrepid receiving site; 
all steps being applicable to user devices, computers, laptops, and smart mobile phones; transmittal and storage of Intrepid meta data to enhance understanding and promote usage;

As above it is unclear as to what all steps are, For instance Applicant’s Specification states:


““f. Intrepid provides a structured repository for arbitrary personal and business data of 
consumers.””

Which is the only place this “structured repository” is described. This is exemplary and the other limitations have the same issues As best taken from above, For Examiner purposes this is will be taken as:
enabling the creation and management of repositories of structured personal and business data for individual consumers and users; 
XML vocabularies that create structure around personal and business data belonging to users; 
creating well defined instances (Intrepids) that encapsulate this structured data; 
naming schemes that enable users to store and retrieve the said Intrepids easily on their own devices; 
enabling the secure and rapid transmittal of such structured data from a consumer's device to the receiving merchant of their choice; 
enabling the creation and deployment of tools that enable the easy and rapid installation of Intrepid receiving software on Intrepid receiving site; 
performed on user devices, computers, laptops, and smart mobile phones; 
transmittal and storage of Intrepid meta data to enhance understanding and promote usage

Claim 1 recites the limitations of “easily on their own devices” and “enabling the easy and rapid installation”.  The metes and bounds of this are unclear, as the specification is silent as to what easily, easy, or rapid would be, and this would differ person to person as what is easy or rapid to one person may be difficult to another person.  For examination purposes these will be considered as:
To store and retrieve the said Intrepids on a device of the user.

Claim 1 recites the limitation of “easily on their own devices” and “enabling the easy and rapid installation”.  The metes and bounds of this are unclear, as the specification is silent as to what easily, easy, or rapid would be, and this would differ person to person as what is easy or rapid to one person may be difficult to another person.  For examination purposes these will be considered as:
To store and retrieve the said Intrepids on a device of the user.
That enable installation of Intrepid receiving software on Intrepid receiving site.
Claim 1 recites the limitation of “business data for individual consumers and users”, then “belonging to users”, and “enable users to store”.  It is unclear if these are all the same “users” or not, and thus this is indefinite.  For examination purposes this will be taken as the same users. Examiner notes that there may be other 112(b) issues and highly suggests use of council or an agent to thoroughly review.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:. 
Claim 1 is directed it is directed at both a system and a process for personal data management. It therefore is an issue that this is direct at both, and not one or the other. Clarification is required as to which statutory class it will be.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arthursson (U.S. Publication No. 2016/0028808) in view of Hunter (U.S. Publication No. 2018/0084306).

Regarding Claim 1, Arthursson teaches a system and a process for Personal Data Management, the process comprising: 
all steps that together enable the creation and management of repositories of structured personal and business data for individual consumers and users ([0058] network repositories are used to store [0050] structured data and documents for users); 

all steps that enable the secure and rapid transmittal of such structured data from a consumer's device to the receiving merchant of their choice ([0064] the shared application is transmitted as XML structured data to the clients devices); 
all steps that enable the creation and deployment of tools that enable the easy and rapid installation of Intrepid receiving software on Intrepid receiving site ([0121] objects and instantiations are utilized by tools for creation of APIs (software) for users); 
all steps being applicable to user devices, computers, laptops, and smart mobile phones ([0056] all steps can be used on any type of device); 
transmittal and storage of Intrepid meta data to enhance understanding and promote usage ([0311] meta data about the instances in XML are transmitted, with “to enhance understanding and promote usage” is intended use of the system with no patentable weight);
Although Arthursson teaches authentication schemes for communications between participants on their own devices as in [0390], it does not explicitly teach naming schemes for instances/Intrepids
Hunter teaches naming schemes that enable users to store and retrieve the said Intrepids ([2096] CS uses naming schemes for instantiation.
Examiner notes Hunter also teaches [2089] XML controlled vocabulary.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the authentication schemes using naming nomenclature of Arthursson with the naming schemes of Hunter as they are analogous art along with the claimed invention which all teach solutions to instantiating objects using XML, and the combination would lead to an improved system which would improve stability and security of the system as taught by Hunter in [0435].
Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20160028808 A1
Arthursson; Daniel et al.
NETWORK OPERATING SYSTEM
US 20180084306 A1
HUNTER; Jeff
CONTENT PROVISION
US 20140006951 A1
Hunter; Jeff
CONTENT PROVISION
US 20120191716 A1
Omoigui; Nosa
SYSTEM AND METHOD FOR KNOWLEDGE RETRIEVAL, MANAGEMENT, DELIVERY AND PRESENTATION
US 20060265508 A1
Angel; Franklin J. et al.
System for administering a multiplicity of namespaces containing state information and services


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/28/2021